Citation Nr: 0529339	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  04-04 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial evaluation for post-traumatic 
stress disorder (PTSD) higher than 30 percent.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1969 to 
September 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which granted service connection for PTSD, 
assigning a 30 percent disability rating, effective March 21, 
2002.  In July 2005, the veteran testified before the 
undersigned Veterans Law Judge at a Board hearing at the RO.

At the Board hearing, the veteran submitted additional 
evidence that had not been considered by the RO.  However, he 
also submitted a waiver of RO consideration; thus, this claim 
is properly before the Board.


FINDINGS OF FACT

The competent medical evidence of record shows that the 
veteran's PTSD is manifested by total occupational and social 
impairment, due to such symptoms as severe memory loss, 
persistent hallucinations, angry and violent outbursts 
towards others, and GAF scores ranging from 60 to 35.


CONCLUSION OF LAW

Resolving all doubt, the criteria for a 100 percent 
evaluation for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.125, 4.126, 4.130, Diagnostic Code 9411 (2005). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to an 
increased rating for PTSD has been properly undertaken. The 
Board is confident in this assessment because the evidence as 
presently constituted is sufficient in establishing a full 
grant of the benefit sought on appeal.

Therefore, any outstanding development not already conducted 
by VA is without prejudice; hence, any deficiencies in the 
duties to notify and to assist constitute harmless error.


Analysis

The veteran filed a service connection claim for PTSD on 
March 21, 2002.  He stated that he does not sleep well or 
have patience and that he lost his job.  He indicated that 
his marriage has been over for 30 years and that he was 
physically violent with his wife, and pulled a gun on his own 
father.  He stated that he does not know what caused him to 
do this and that he was ashamed to talk about it with his 
doctor.  He indicated that he forgets things, and got lost in 
his own neighborhood and that he does not like to be around 
people, or in crowds.  In October 2002, he submitted a 
statement that he has been going to counseling but cannot 
remember to take his medication.  He also noted that he was 
going to lose his job at Goodwill and that his roommate 
complains that he keeps him awake at night, jumping in bed, 
talking, and yelling.  

In January 2003, the RO granted service connection for PTSD, 
assigning a 30 percent rating, effective March 21, 2002.  The 
veteran appeals this action.  The veteran stated that he 
believes he should be rated much higher than 30 percent for 
PTSD because he cannot hold a job or stand to be around 
people.  At the July 2005 Board hearing, the veteran 
testified that he was separated from his wife, had no 
relationship with his two children, was isolated with no 
friends at all, and stayed in his house because he was 
comfortable there.  He noted that he went to church but was 
uncomfortable there.  He also indicated that he gets almost 
daily panic attacks, particularly in an elevator by himself.  
He stated that with other employees he gets panicky and feels 
like he is going to hit them.  He noted that this is why he 
is afraid and does not have a family.  He stated that he gets 
irritable almost for no reason and has thoughts of suicide 
and some auditory hallucinations of people calling his name.  
He testified that he works but goes in depending on how he is 
feeling.  

A July 2005 statement was submitted by an individual who 
indicated that she had dated the veteran for five years.  She 
stated that the veteran had really bad nightmares and would 
wake during the night screaming and seeing Vietnamese.  She 
also noted that he would be down on the floor with night 
glasses looking for the enemy and would have his gun shooting 
people in the middle of the night.  She indicated that she 
was so afraid that he would grab her and ask her why she was 
trying to kill him; and she would have to run for her life.  
She noted that he would start screaming and fight in his 
sleep, and she would have to be careful how she touched him.  
She also noted that sometimes he would just start crying for 
no reason.  She indicated that the veteran would leave home 
and could not find his way back to the house and someone 
would have to go find him.  She noted that he also would 
start itching because of seeing bugs crawling all over him 
and that she would have to play along and pick the bugs off 
of him.  She indicated that he would have mood swings, and 
out of the blue would start arguing and accusing people of 
talking and plotting behind his back, and that once agitated 
it took a while to calm him down.

In sum, the veteran contends that the level of his PTSD is 
higher than warranted by a 30 percent rating, thus entitling 
him to an increased disability rating. 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In 
a claim for a greater original rating after an initial award 
of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2.

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The veteran's PTSD is rated under Diagnostic Code 9411.  38 
C.F.R. § 4.130.  Under Diagnostic Code 9411, a 100 percent 
evaluation is assigned for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 30 percent evaluation is to be assigned for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 10 percent evaluation is warranted for occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.

A noncompensable rating is warranted for a mental condition 
that has been formally diagnosed, but symptoms are not severe 
enough either to interfere with occupational and social 
functioning or to require continuous medication.

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions and the 
veteran's capacity for adjustment during periods of remission 
must be considered. 38 C.F.R. § 4.126(a).  In addition, the 
evaluation must be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Id.  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).  

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth edition (DSM IV), a Global Assessment of 
Function (GAF) score reflects the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness." DSM IV, American Psychiatric 
Association (1994), pp.46-47; 38 C.F.R. §§ 4.125(a), 4.130.  
A GAF score of 21-30 indicates that behavior is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).  A 
GAF score of 31-40 is defined as some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood, (e.g., depressed man avoids friends, neglects 
family, and is unable to work; child frequently beats up 
younger children, is defiant at home, and is failing at 
school).  A GAF score of 41-50 indicates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score of 51-60 indicates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

Although the GAF score does not fit neatly into the rating 
criteria, the Board is under an obligation to review all the 
evidence of record.  The fact that evidence is not neat does 
not absolve the Board of this duty.  In Carpenter v. Brown, 8 
Vet. App. 240 (1995), the U.S. Court of Appeals for Veterans 
Claims ("Court") recognized the importance of the GAF score 
and the interpretations of the score.

A March 2002 VA mental health clinic note shows the veteran 
was referred for depression after job loss, and anger/control 
problems.  The veteran stated that he lost his job because he 
could not control his temper.  He noted that he loses his 
temper for any reason and that he pulled a gun on his father 
and physically abused his wife (broke her jaw and arm, with 
no arrest).  The veteran reported that he has never been able 
to hold a job long due to losing his temper at work and that 
the longest most recent job was at the Naval yard.  He also 
admitted to difficulty falling asleep, hypervigilance, and 
extreme jumpiness at all times, for years.  He reported that 
there have been short periods of time when he would not sleep 
and would be full of energy, doing many things, and 
constantly on the go.  He also reported that on several 
occasions with his wife, and his girlfriend after separation, 
he would "go crazy" per their report, acting wildly and 
claiming that he could see Vietnamese soldiers coming for 
him.  The veteran indicated that he could never remember 
these incidents, denying alcohol or drug involvement around 
these events.  He noted that he dreams of his experiences and 
occasionally wakes up answering to voices in his dreams.  He 
admitted to occasional auditory hallucinations, hearing 
voices calling for him, which were non-commanding.  He stated 
that he avoids large crowds, and will enter a mall or store, 
but does not stay long.  He also reportedly was unemployed, 
as of three weeks ago, due to loss of temper and was looking 
for work.  He acknowledged decreased sleep, appetite, and 
concentration, and denied current suicidal, homicidal, or 
audio visual hallucinations.  

The mental status examination revealed that he was dressed 
appropriately, and was cooperative and irritable, with poor 
eye contact.  His mood was worried.  He denied suicidal 
ideation or plan or target for homicidal ideation, but stated 
that sometimes he felt like he could kill someone when he 
loses his temper.  He noted that he spends a great deal of 
time thinking about his service experience.  His thought 
process was goal-directed and coherent.  He denied current 
audio/visual hallucinations, but reported past audio/visual 
hallucinations, where he may see Vietnamese soldiers or hear 
voices calling him (not while sleeping).  He reportedly had 
an average intellect and mild impairment to insight; he did 
not realize that his anger lead to many social problems.  The 
axis diagnoses included PTSD, prolonged and a GAF score of 
60.

An April 22, 2002 VA mental health resident note shows the 
veteran reported depression at a 1 out of 10, but denied any 
previous suicidal ideation or current suicidal ideation, 
homicidal ideation, or audio/visual hallucinations.  He had 
anhedonia, concentration and memory problems, and feelings of 
irritability.  He reported paranoia about people, but denied 
panic attacks.  He also denied manic symptoms or history.  He 
noted that he lived alone in his apartment and endorsed 
isolative behavior with problems in crowds.  The assessment 
and diagnosis included PTSD.  The examiner found that the 
veteran was labile at times but not currently at risk to harm 
self or others.

An April 23, 2002 VA mental health intake note shows current 
symptoms of depressed mood, low frustration tolerance, 
insomnia, nightmares, flashbacks, and irritability, affecting 
his relationships at work and home.  Anxiety symptoms 
involved nervousness about having lost his job due to these 
angry outbursts and facing eviction.  He also had medical 
complications with alcohol in that he was violent when 
drinking on several occasions.  He stated that he lost his 
wife and girlfriend due to alcohol and PTSD symptoms and that 
he broke his wife's arm once.  The examiner noted that 
hindering factors against achieving treatment goals included 
lack of marital, family, or friendship supportive 
relationships, and an unstable living situation.  The mental 
status examination revealed that the veteran avoided eye 
contact and was alert and oriented to time, place, person, 
and situation.  His attitude was hopeless and motor behavior 
was calm.  His speech had a normal rate and rhythm and his 
thought process was linear.  The examiner noted that it was 
very difficult to elicit information from the veteran, as he 
was a vague historian.  He had no delusions, but had 
hallucinations involving flashbacks to atrocities of Vietnam.  
He was upset over employment, social and personal failures, 
and denied homicidal or suicidal risk.  His memory was fair 
for immediate recall and recent memory, but poor for remote 
history.  The psychiatric diagnosis (DSM-IV) was PTSD, 
prolonged with a GAF score of 50.  

In June 2002, a VA outpatient treatment report shows the main 
issue was that the veteran was living in his brother's shed 
in the backyard and felt like he had worn out his welcome.  
He stated that he gets up every morning early to be the first 
in line at the temp agencies, where he sometimes gets several 
hours of work.  The examiner noted that his affect was 
inappropriate and hard to read in that he closed his eyes 
with his arms folded across his chest.  His mood was 
discouraged and he contracted for safety; and his thoughts 
were coherent.  Regarding hallucination, he reported vaguely 
hearing noises and was unable to really specify.  His memory, 
concentration, and sleep were poor.  It was noted that he had 
been in remission for cocaine and alcohol abuse for four 
years.  The examiner reported that the veteran had memory 
deficits and had to be directed to appointments and shown 
directions with written instructions as well, and also had 
questionable understanding of treatment plan and medications.  
The veteran was provided with a calendar with future 
appointments written down, and was asked to have people he 
meets with write their names and phone numbers and nature of 
their roles down in his calendar.  The veteran agreed to 
share that his memory was poor and relate the reason for the 
request for signatures.

Another June 2002 VA outpatient treatment report shows that 
job-hunting strategies were discussed.  It was noted that the 
veteran's education was ineffective due to cognitive/sensory 
impairment and low literacy.  The veteran reportedly had met 
with job placement representatives, who had proposed numerous 
employment opportunities without interesting him; but the 
veteran denied such meetings.  The representative's 
supervisor worked for two hours with the veteran that day 
trying to develop a job for him when it was discovered that 
the veteran had problems filling out the job applications; on 
one application, he took more than 30 minutes and completed 
only his name and address.  The veteran was referred to 
Goodwill Industries.

A July 26, 2002 VA mental health note shows the veteran 
arrived in matching casual attire and described continued 
anger and frustration, depression, some outbursts at work, 
and dealing with roommate's complaining that he was jumping 
around in the bed, snoring, and talking all night.  The 
veteran continued to avoid interactions with people though he 
felt comfortable about talking in PTSD groups that were 
provided weekly at the Vet Center.  The veteran reported 
missing his family and being socially isolated except for 
time at the Vet Center.  He also stated that he was working 
at Goodwill and had good interactions with co-workers.  He 
reported slight depression, but denied any previous suicidal 
ideation or current suicidal ideation or homicidal ideation.  
Veteran reported intermittent audio hallucinations involving 
voices that are unintelligible.  He continued to have 
decreased concentration and  memory.  He also had feelings of 
guilt/hope/worthlessness, and irritability, and continued to 
have nightmares, increased startle, hyperarousal, and 
flashbacks.  He denied anhedonia.  The mental status 
examination revealed cooperative behavior with poor eye 
contact.  His speech was loud at times and his mood was 
slightly depressed.  His affect was congruent and he was 
slightly irritable at times.  His thought-content did not 
involve suicidal ideation, homicidal ideation, delusions, or 
paranoia.  His thought-process was circumstantial and 
tangential.  His perception included intermittent audio 
hallucinations; memory was grossly normal; and judgment and 
insight were moderately impaired.

A July 29, 2002 VA mental health note shows the veteran was 
confusing his appointment times and at first was loud and 
agitated, but with direction, was able to refocus.  He was 
neatly groomed and stated that he was working and that all 
was well at work.  He had discord with roommate because of 
his restlessness at night.  He reported irritability and poor 
sleep and occasional auditory hallucinations.  His thought 
processes were logical and connected.  He was alert and 
anxious, but less so as interview progressed.  The assessment 
was that the veteran continued to have problems with memory.

A July 30, 2002 VA outpatient treatment report shows an 
assessment of PTSD symptoms, including nightmares and 
flashbacks.  He was currently slightly depressed with an 
irritable mood, and reported intermittent audio 
hallucinations.  He currently was not at risk of harm to self 
or others.  

In August 2002, a VA outpatient treatment report shows the 
veteran was somewhat irritable at first, but less so as 
interview progressed.  He denied suicidal ideation, homicidal 
ideation, and audio/visual hallucinations, and his thought-
content and thought-process were logical and linear.  He had 
limited insight and judgment.  The veteran stated that he was 
less irritable at work in part because he had been given a 
job where he was out of the building to pick up donated 
items.

Another August 2002 VA outpatient treatment report notes that 
the veteran continued to work at Goodwill with good 
interactions with co-workers, and did not have current 
suicidal ideation, homicidal ideation, or audio/visual 
hallucinations.  He had irritability and reported no abuse of 
alcohol or drugs.  The mental status examination showed 
cooperative behavior with poor eye contact.  His speech was 
loud and his mood was euthymic.  His affect was congruent and 
slightly irritable.  His thought-content did not involve 
suicidal ideation, homicidal ideation, delusions, or 
paranoia; his thought-process was circumstantial and 
tangential; and his perception did not involve audio/visual 
hallucinations.  Memory was grossly normal; intelligence was 
borderline; and judgment and insight were moderately 
impaired.  The veteran was found to be a vague historian; he 
was unable to answer basic questions without getting off 
track.  He reportedly had managed to do well at his job and 
stated that he was getting more sleep since his last 
appointment.  He also reported that he enjoyed the Vet Center 
groups where he identified with peers and received support.  
He still identified frustrations and anger, but it was not as 
severe; he had not had any outbursts with co-workers as 
before.  His roommate was complaining that he was jumping 
around in the bed, snoring, and talking all night.  The 
veteran described pressure in his chest and shortness of 
breath when he was feeling stress, which usually lasted a few 
minutes and stopped when he consciously told himself to calm 
down.

On an August 2002 VA examination report, the veteran 
indicated that he was working part-time for Goodwill 
Industries and apparently was living in the "Good Neighbors 
House" with other veterans, who were currently unable to 
take adequate care of themselves, the examiner assumed.  The 
veteran stated that he compacts donated clothing for 
preparation and distribution throughout the city of 
Charleston.  He indicated that he previously worked for the 
naval shipyard in Charleston.  He said this employment ended 
because he was told he could not get along with people.  He 
stated that he was the material handler at the navy yard and 
that he thought he was let go because he needed guidance as 
to where to drop the products.  He noted that the people who 
were supposed to help guide him would just walk away, and 
would not help him line things up right and that he said a 
few things and got "pissed off" and left a few times.  He 
noted that he was not sure if that was true because he had 
problems remembering, but thought that was what happened.  He 
indicated that he did not drive because he forgot how and 
that sometimes he would go into a store and forget to pay, 
which he noted was not good.  The diagnosis was PTSD, long-
term, progressive, and vocationally and maritally 
straightened life as a result.  He was marginally employed 
and his GAF score was 40.  The examiner found that although 
the veteran's cognitions appeared to be at normal levels, he 
appeared to be emotionally atrophying to some extent.  He was 
in a semi-sheltered living environment at that time; and it 
was not hopeful that a presently negative prognosis would be 
altered.

An August 2002 letter from the Vet Center notes that the 
veteran had been a client since March 2002 and had regularly 
attended both individual and group therapy sessions.  The 
therapist found that the veteran had suffered from severe 
PTSD for many years and had a current GAF score of 35.  He 
noted that the veteran exhibited problems in the three 
general areas of PTSD symptomatology: disturbance of arousal, 
re-experience trauma, and avoidance behavior.  He noted that 
the veteran never has a good night's sleep and often has 
trauma-related nightmares, awakening in a cold sweat after 
shouting out about combat-related memories.  The veteran 
reportedly struck out in his sleep upon being awakened, and 
unintentionally hit his ex-wife.  It also was noted that 
memories of war continue to haunt the veteran while awake, 
and while he cannot predict what triggers will activate a bad 
memory, because there are so many, he avoids movie and 
television scenes of violence.  The examiner noted that these 
intrusions interfere with the veteran's ability to obtain 
satisfaction from life and to function effectively.  The 
veteran was noted to have socially isolated himself and felt 
he must be on guard all the time, resulting in a severe loss 
of memory and inability to concentrate.  He reportedly had no 
friends, and found it very difficult to trust others.  He 
lost his marriage as a result of his irritability and rage, 
and struggled daily to keep his feelings in check for fear of 
what would happen if he lost control.  His anger also had 
caused him to move from one job to the next, as he either had 
been fired after losing his temper, or quit before he became 
violent.  He noted that he has had more jobs than he can 
count.

A September 4, 2002 VA outpatient treatment report shows the 
veteran continued to have problems getting along with co-
workers and following supervisory instructions.  The examiner 
noted that the problems appeared to be related to a lack of 
medication compliance.  The veteran was counseled on 
developing better workplace tolerance, and was encouraged to 
comply with medication regiment.  

A September 23, 2002 VA outpatient treatment report shows the 
veteran came with two empty pill organizers and no 
medication, insisting that the examiner had the medication in 
her desk.  The veteran reportedly had poor memory and was 
unreliable, and quick to blame others when misunderstanding 
occurred.  He appeared to have no recollection of specific 
discussions and detailed, spoken, and written directions that 
were emphasized last week.  

On September 24, 2002, a VA outpatient treatment report shows 
the veteran was assigned a job as a receiving clerk in the 
transportation department, which would result in competitive 
employment based on satisfactory employment.  He was assessed 
and evaluated for 110 days.  The supervisor's assessment was 
that the veteran did not have the work tolerance to be 
successful in a real work environment.  He met the required 
adaptive skills of getting to work on time and maintaining 
good attendance; but his insight and judgment were very poor, 
which contributed to poor productivity and output volume.  
The veteran did not follow supervisory instructions, and when 
given an assignment with specific instructions, he would 
consistently change the instructions to meet his ideal of how 
the assignment should be done.  The result of this method 
continuously was low productivity in both quality and 
quantity, and increased costs of production due to having to 
assign others to complete the assignment.  Additionally, the 
veteran failed to get along with co-workers.  As reported by 
the supervisor, he was assigned to work with every employee 
in the transportation department, and he had problems getting 
along with every employee that he worked with.  Some of the 
employees got exemptions from working with him due to fear 
that his anger might turn into workplace violence against 
them.  Additionally, the supervisor and employees of the 
transportation department concluded that the veteran's 
behavior was consistent with "Jekyll and Hyde," and one 
could not predict when and which behavior would be on 
display.  The examiner reported that several visits were made 
to the job site for work adjustment counseling with no 
positive, consistent outcome.  The supervisor ruled out a 
competitive opportunity for the veteran based on his 
performance.  The examiner was to discuss further options, 
but was not optimistic due to the veteran's limited mental 
capacity, cognitive/sensory impairment, and low literacy 
level.

Additional session notes show that the veteran was presented 
with the results of his job performance:  that he was rated 
satisfactory in attendance and punctuality, but failed to 
rate satisfactory in getting along with co-workers, following 
supervisory instructions, productivity/output volume, 
decision making, and concentration.  The examiner informed 
the veteran of his need to improve his performance, or risk 
being terminated but also noted that it appeared the veteran 
was performing at his maximum capacity without the ability to 
improve, as indicated by his past performance.  The examiner 
found that the veteran had reached his maximum vocational 
potential with the inability to have a positive vocational 
outcome.  It was noted that the veteran may maintain 
employment for very short periods, but maintenance of long 
time employment would continue to be problematic for the 
veteran.

A September 25, 2002 VA outpatient treatment report shows the 
veteran's affect was irritable and guarded.  The veteran 
stated he was getting information he may not be able to 
continue working at Goodwill due to memory problems and 
difficulty getting along with co-workers.  He denied specific 
examples reported to staff at Goodwill and stated that he was 
getting "set up."  The veteran's thoughts were reported to 
be coherent, though the examiner was not sure the veteran 
understood or followed through on directions.  The veteran 
did not appear to be able to accept any responsibility for 
his behavior and complaints made about him, blaming other 
people and talking about being conspired against.  He denied 
hallucinations; and had no frank delusions but was overly 
cautious and did not trust people.  The examiner noted that 
the veteran's roommate reported snoring, talking, and 
thrashing around all night in bed.  The veteran also 
reportedly had memory deficits and had to be directed to 
appointments, shown directions, with written instructions as 
well, and was noncompliant with medication.  The examiner 
indicated that future appointments were written down and that 
even with the veteran coming in weekly, the examiner could 
not be sure he was taking the medication because the 
medminders were full for the rest of the week; and the 
medication was not loaded into the minder correctly; and some 
were in his bag of medications.

An October 2002 VA outpatient treatment report shows the 
veteran agreed to undergo neuropsychological testing and was 
aware that his apparent cognitive problems were interfering 
in all aspects of his life.  The veteran stated that he was 
holding on by a thread at Goodwill and was kicked out of Good 
Neighbor for memory problems and behavioral dyscontrol.  He 
was reportedly living with a church friend.  The mental 
status examination showed that he was alert/oriented, and 
irritable, but not as agitated  and angry as in past 
appointments.  The examiner noted the veteran's continued 
memory problems and indicated that the veteran often could 
not remember whom he talked to and what about.  It was noted 
that his medication compliance had improved.  He denied any 
suicidal ideation, homicidal ideation, or audio visual 
hallucinations.

A January 2003 VA outpatient treatment report shows the 
veteran continued to be noncompliant with medication and 
treatment plan.  He brought in full bottles of medicine from 
months ago, unopened, but still maintained that he was taking 
the medication.  The examiner noted that the veteran was 
living with a church friend and was suspended from his job at 
Goodwill for another angry altercation with a supervisor.  
The veteran now was more agitated about how he was going to 
support himself.  The mental status examination showed the 
veteran was alert/oriented and irritable.  His affect was 
agitated and angry, and he was talking about his inability to 
tolerate people on the job and at the shelter.  He did not 
appear to be able to accept any responsibility for his 
behavior and complaints made about him, blaming other people 
and talking about being conspired against.  He denied 
hallucinations; and had no frank delusions but was overly 
cautious and did not trust people.  His memory was poor, 
though not substantiated in neuropsychiatric testing.  His 
concentration, insight, judgment, and sleep also were poor.  
Medication noncompliance was evident; and he did not 
understand treatment plan or medicine despite teaching at 
each appointment.

A February 2003 VA mental health resident note shows the 
veteran reported medication compliance but continued to hear 
voices intermittently calling his name for over one year.  He 
continued to live with his church friend but was looking for 
a place to live on his own.  He was currently unemployed and 
continued to inquire about a job back at VA where he enjoyed 
himself.  He denied any significant depression and mood was 
at 5/10 with significant help from medication.  He also had 
less irritability and good sleep and appetite, and denied any 
nightmares, current suicidal ideation, current homicidal 
ideation, or current audio visual hallucinations.  The 
assessment and diagnosis included PTSD with continued 
irritability and depression.  The veteran indicated he was 
complying with medication but the computer showed non-
compliance.  He continued to have symptoms of PTSD with 
improvement from attendance at meetings.  He currently was 
not at risk to harm self or others.  The assessment also 
included substance abuse in remission for four years, and 
cognitive problems, not confirmed on psych testing.  The 
veteran reported that he was doing slightly better.  He was 
not as agitated, though he had lost his temper in a previous 
meeting when finding out the results from his 
neuropsychiatric testing.  He calmed himself down when the 
doctor asked him why he was yelling.  The veteran indicated 
at the present visit that he began the spiral of anger for no 
reason, when the doctor brought to his attention that he was 
yelling.  The veteran was able to see that he had done the 
same thing on jobs.  The examiner noted the same memory 
problems and questionable compliance with medication as 
indicated in the January 2003 report.  He also noted that 
psych testing revealed no significant cognitive deficits, 
mainly anger problems.

A March 2003 VA outpatient treatment report shows the veteran 
came for an unscheduled visit requesting help with placement 
options.  He was alert, awake, and oriented, had good 
hygiene, appropriate behavior, and clear speech.  His thought 
process was linear and goal directed with no audio visual 
hallucinations or suicidal/homicidal ideation.  His insight 
and judgment was improving as evidenced by medication 
compliance and improved insight as to personal benefits of 
medication compliance.  The veteran reported that he was 
staying with a church brother but was ready to move and was 
interested in transitional housing.

A later March 2003 VA mental health resident note shows the 
veteran reported working at Goodwill and that it was going 
better than before.  He also reported good sleep and 
medication compliance since the last visit and that he was 
currently renting a trailer and was excited about this.  He 
denied any current audio visual hallucinations or depression 
with a mood at 8/10.  He also reported less irritability and 
good sleep and appetite.  He reported occasional nightmares 
and problems with flashbacks during rain, and attended weekly 
Vet Center meetings for PTSD with continued significant 
improvement in PTSD symptoms with less anxiety.  He denied 
any current suicidal or homicidal ideation; and no alcohol or 
drug abuse.  The mental status examination showed cooperative 
behavior with fair eye contact.  His speech was slow and loud 
at times.  His thought-process was circumstantial and 
tangential; and his memory was grossly normal.  His 
intelligence was borderline; and his insight and judgment 
were slightly impaired.  The assessment was PTSD with less 
irritability or depression.  He was compliant with 
medication, according to the veteran, and had much less 
symptoms of PTSD with attendance of meetings.  He currently 
was not at risk to harm self or others.

A June 2003 VA mental health resident note shows the veteran 
reported working hard at a weapon's station that was going 
well except for several arguments with co-workers.  He also 
reported good medication compliance with improved PTSD 
symptoms.  The mental status examination was the same as the 
previous March 2003 report.  

Another June 2003 VA outpatient treatment report shows a 
discussion with the veteran on his hesitation to form another 
relationship with a woman for fear that he would end up 
abusing the woman, repeating his behavior at the end of his 
marriage.  He continued to have moments on the job that were 
frustrating, involving irritation with other people on the 
job.  His supervisor was aware of co-worker conflict and was 
now checking on the veteran twice a week, which was helpful 
support for him.  He continued to enjoy living in his own 
place in the trailer and was attending Vet Center meetings.

A July 2003 VA mental health nurse report shows the veteran 
was calm and felt good that day but still reported a short 
fuse, low frustration tolerance, and irritability.  His 
thoughts were coherent; he denied hallucination, though he 
experienced flashbacks from Vietnam, particularly since war 
began.  He had no frank delusions but was overly cautious and 
did not trust people.  His concentration, insight, and 
judgment were poor.  His sleep was improved and the veteran 
was relieved to have own trailer so he would not have to 
worry about keeping his roommates up from his snoring.  
Lately, he noticed some mild increase in nightmares and 
hyperarousal at night with the rain, which was a trigger for 
his PTSD.  Regarding hyperarousal and suspicion of others, he 
had improved his interactions with the co-workers.  He noted 
some distress when others walked behind him, and instead of 
yelling at people, as he had done in the past, now he simply 
stepped aside and lets others walk past him.  He complied 
with PTSD meetings and apparently this was a significant 
support for him.  His concentration was appropriate with no 
suicidal or homicidal ideation.  He denied any frank 
psychosis, except occasional nightmares.  He also described 
some occasional anxiety about paying bills, but had already 
learned to restructure his thinking about these stressors and 
prioritize what needed to be done, which helped to alleviate 
his anxiety.  He denied any tobacco use, or alcohol or drug 
abuse.

A September 2003 VA mental health resident note shows better 
control of nightmares and hyperarousal at night, although the 
rain was still a trigger for his PTSD.  Regarding 
hyperarousal and suspicion of others, the veteran continued 
to have improved interactions with his co-workers.  He noted 
that he was working on counting to 10 and taking deep breaths 
to relax.  The veteran reported compliance with PTSD meetings 
and that he had not missed a meeting in a while.  He denied 
any suicidal ideation, homicidal ideation, audio visual 
hallucinations, mania, or other anxiety significant for 
anxiety syndromes.  The mental status examination showed 
cooperative behavior and fair eye contact.  His speech was at 
a normal rate, and loud at times.  He had no suicidal 
ideation, homicidal ideation, delusions, or paranoia; and his 
thought-process was goal-directed.  He had no current audio 
visual hallucinations, and his memory was grossly normal.  
His intelligence was borderline; his judgment was slightly 
impaired; and his insight was fair.

A July 2005 letter from the Vet Center shows the veteran 
continued to attend weekly PTSD group therapy sessions at the 
Vet Center since 2002.  He additionally attended individual 
therapy sessions, periodically.  He was prescribed 
medication, but self-reported non-compliance with medications 
due to side effects affecting job functioning.  He struggled 
daily with rage reaction, which severely impaired his ability 
to function at work and in most all areas of his life.  He 
had been counseled and sent home early due to anger outbursts 
toward supervisors and co-workers; and maintaining his job 
was a daily struggle.  He experienced low frustration 
tolerance and had great difficulty with verbal outbursts.  He 
also experienced difficulty interacting with others, and was 
isolative.  Attempts to be with family and friends were 
frequently disappointing failures due to angry eruptions and 
avoidance behaviors on his behalf.  The social worker noted 
that repeated relationship failures and past mistakes 
contributed to low self-esteem.  She also noted that 
avoidance issues and medication non-compliance contributed 
towards poor prognosis for improvement in symptoms.  He 
reportedly listened in group therapy, but had difficulty 
incorporating and applying learned skills.  Full-time 
employment caused significant stress in his life, 
exacerbating PTSD symptoms.  Recently, the veteran was 
referred to an intensive inpatient PTSD treatment program, 
but had been deferred for consideration at a future date.  
The program specialists determined that it best he handle 
financial issues/living arrangements, and progress on anger 
issues.  He was presently in the process of moving into a 
veterans' living facility for added support and to improve 
his financial situation.  The social worker stated that in 
her opinion, the veteran's PTSD symptoms were severe in 
nature, affecting his ability to function occupationally and 
socially.  His prognosis was guarded with little expectation 
of substantial improvement.  The likelihood of his being able 
to maintain sustained gainful employment was slim.  It was 
hopeful that with continued therapy and medication 
compliance, his symptoms might become more manageable, thus 
contributing towards his quality of life.

As noted, the veteran is rated as 30 percent disabling for 
PTSD under 38 C.F.R. § 4.130, DC 9411.  Upon review, the 
Board resolves all doubt in the veteran's favor and finds 
that the medical evidence warrants a 100 percent disability 
rating.  

As previously mentioned, in order to receive a 100 percent 
rating under DC 9411, the evidence must show total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

In March 2002, the veteran reported that he lost his job 
because of his temper, pulled a gun on his father, and 
physically abused his wife, breaking her jaw and arm.  He 
also reported he felt like he could kill someone when he 
loses his temper and had experienced audio and visual 
hallucinations in the past.  He was given a GAF score of 60.  
An April 2002 treatment report shows hallucinations involving 
flashbacks to atrocities in Vietnam.  The examiner found he 
had poor memory for remote history and gave the veteran a GAF 
score of 50.  In August 2002, he was given GAF scores of 40 
and 35.  He reportedly had severe memory loss and inability 
to concentrate.  He indicated that he had forgotten how to 
drive and that sometimes he would go into a store and forget 
to pay.  It also was noted that his marriage was lost due to 
irritability and rage.  September 2002 treatment reports show 
the veteran had poor memory with no recollection of specific 
discussions, or detailed, spoken and written instructions.  
He also was found to have no work tolerance to be successful 
in a real work environment.  His insight and judgment were 
very poor, and he had limited mental capacity.  The examiner 
found that the veteran was unable to have a positive 
vocational outcome; short-term employment was possible, but 
long-term employment was problematic.  An October 2002 
treatment report shows the veteran often could not remember 
whom he talked to and what about.  In January 2003, the 
veteran was suspended from employment for an angry 
altercation.  His memory was poor, though not substantiated 
in neuropsychiatric testing.  His concentration, insight, and 
judgment also were poor.  He did not understand the treatment 
plan, or medicine, despite being told at each appointment.  A 
February 2003 treatment report shows the veteran continued to 
hear voices calling his name and was currently unemployed.  
Finally, a July 2005 Vet Center letter provided a summary of 
his weekly PTSD sessions since 2002 and indicated a daily 
struggle with rage reaction, which severely impaired his 
ability to function at work and in most all areas of his 
life.  The examiner noted that the veteran listened in group 
therapy but had difficulty incorporating and applying learned 
skills.  The examiner also noted that full-time employment 
caused significant stress in his life, exacerbating his PTSD 
symptoms.  The veteran reportedly was in the process of 
moving into a veteran's living facility for added support and 
to improve his financial situation.  The examiner found that 
the veteran's PTSD symptoms were severe in nature, affecting 
his ability to function occupationally and socially.  His 
prognosis reportedly was guarded with little expectation of 
substantial improvement; and the likelihood of maintaining 
substantial gainful employment was slim.  

Overall, these findings are enough to warrant a 100 percent 
rating under DC 9411.

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet.App. 119 (1999).  However, as the evidence 
shows a total disability rating for the entire period since 
service connection was granted, "staged ratings" are 
inapplicable to this case.

Accordingly, the Board finds that the veteran's disability 
picture more closely approximates the criteria for a 100 
percent rating for PTSD under DC 9411.  See 38 C.F.R. § 4.7; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Extraschedular

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
provided and discussed the criteria for assignment of 
extraschedular evaluations for the disabilities at issue for 
which an increased evaluation was sought by the veteran on 
appeal.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits of the Director of the VA Compensation and Pension 
Service might consider unusual or exceptional.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find that the veteran's disability picture 
has been rendered unusual or exceptional in nature as to 
warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluations for the disabilities at issue for which an 
increased compensation benefits is sought on appeal.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of the 
disability at issue.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.


ORDER

Entitlement to a 100 percent rating for PTSD is granted, 
subject to the rules and payment of monetary benefits.





____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


